Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 16, 2017

The Court of Appeals hereby passes the following order:

A17A1629. RON O. YOUNG v. THE STATE.

      During the summer and early fall of 2004, Ron O. Young raped and/or sexually
assaulted five women. In October 2006, he was tried and convicted for multiple
offenses, including four counts of rape, and the trial court sentenced him to life
without parole. Young appealed, and his convictions were affirmed in an unpublished
opinion. See Case Number A08A0591 (decided April 2, 2008). In 2016, Young
purported to file a “Motion to Correct Void Sentence,” arguing that his sentence of
life without parole is impermissible. The State moved to dismiss the motion, arguing
that it was filed by a fellow prisoner. The trial court granted the motion to dismiss,
and Young filed this appeal.
      Pretermitting whether dismissal was proper, Young is not entitled to a direct
appeal. A direct appeal may be taken from an order denying or dismissing a motion
to vacate a void sentence only if the defendant raises a colorable claim that the
sentence is, in fact, void. See Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786)
(2009); Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is
void only if it imposes punishment that the law does not allow. Crumbley v. State,
261 Ga. 610, 611 (1) (409 SE2d 517) (1991). “Motions to vacate a void sentence
generally are limited to claims that – even assuming the existence and validity of the
conviction for which the sentence was imposed – the law does not authorize that
sentence, most typically because it exceeds the most severe punishment for which the
applicable penal statute provides.” Von Thomas v. State, 293 Ga. 569, 572 (2) (748
SE2d 446) (2013).
      Contrary to Young’s contention, life without parole is a lawful sentence for
rape. See OCGA § 16-6-1 (b) (“A person convicted of the offense of rape shall be
punished by death, by imprisonment for life without parole, by imprisonment for life,
or by a split sentence that is a term of imprisonment for not less than 25 years and not
exceeding life imprisonment, followed by probation for life.”). Accordingly, Young
has failed to raise a colorable void sentence claim, and this appeal is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/16/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.